Citation Nr: 0116583	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an increased (compensable) initial 
evaluation for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which established service connection for 
left ear hearing loss, evaluated as noncompensable, and 
denied service connection for right ear hearing loss.

The veteran submitted a medical opinion after his February 
2001 hearing before the undersigned member of the Board in 
Washington, DC.  A waiver of review by the RO is included 
with the new evidence.

Hearing loss in the veteran's left ear will be discussed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  A private medical opinion from March 2001 etiologically 
relates the veteran's hearing loss in the right ear with his 
active military duty.



CONCLUSION OF LAW

Hearing loss in the right ear was incurred during active 
military duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection:  Hearing loss in the right ear

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran in this case has been provided with significant 
assistance in the development of the claim for service 
connection of the right ear hearing loss.  He was afforded a 
VA examination in February 1998, March 1998, and May 1999.  
Private audiological records from August 1998, June 1999, and 
March 2001 have been associated with the record, along with 
relevant outpatient treatment records concerning the hearing 
loss.  The veteran's testimony was presented to the Board 
directly during a hearing in February 2001.  Further, the 
Board notes that the veteran was informed of the necessary 
evidence needed to substantiate the claim by a statement of 
the case in May 1999 and a supplemental statement of the case 
in September 1999.  These actions constitute compliance with 
the notice and assist provisions of the Act.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(2000).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran has been diagnosed with hearing loss on multiple 
occasions.  He was diagnosed with hearing loss in the right 
ear at a VA examination in March 1998.  The examiner 
indicated that the veteran was exposed to airplane noise 
during active duty.  According to a private treatment record 
from June 1999, he had progressive sensorineural hearing loss 
in both ears.  That the veteran has hearing loss in the right 
ear is not in dispute; rather, the etiology of the hearing 
loss in the right ear is the pertinent question.

The veteran testified in February 2001 that he was exposed to 
high amounts of noise in connection with his duties as a 
gunner on the flight deck of an aircraft carrier.  He said 
that he did not wear protective devices for his ears.

The veteran submitted a private medical record from March 
2001 after the case had been held for additional evidence by 
the undersigned member of the Board subsequent to his 
hearing.  The private examiner noted in the letter that the 
veteran had established service connection for the hearing 
loss in the left ear alone.  The physician indicated that he 
believed that "there possibly may have been a mistake made 
[in awarding service connection for the hearing loss in the 
left ear alone], since [the veteran] has a bilateral 
symmetrical sensorineural hearing loss showing exactly the 
same characteristics that is on [sic] acoustic trauma, and a 
very strong history of loud noise exposure.  Therefore, I 
believe that etiology is the same."

In light of this medical opinion, the Board believes that 
service connection is warranted for the hearing loss in the 
veteran's right ear.  The private medical evidence carries 
significant probative weight in favor of the veteran's claim.  
It shows that there is an etiological connection with active 
military duty.  As noted by the examiner, the veteran has 
established service connection for his left ear hearing loss.  
According to the March 2001 private medical report, the 
sensorineural hearing loss has the same characteristics in 
both ears and is due to acoustic trauma.  Moreover, there is 
no medical evidence against the claim.  Thus, the 
preponderance of the evidence is in favor of the claim.

In other words, the veteran clearly has a diagnosis of 
hearing loss in the right ear.  He has testified that there 
was significant noise exposure during active duty.  The March 
2001 letter from the private physician constitutes probative 
evidence that there is an etiological connection between 
hearing loss in the right ear and the veteran's active 
military duty.  After reviewing this evidence, the Board has 
determined that service connection is warranted for hearing 
loss in the right ear.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is granted.



REMAND

In light of the grant of service connection for hearing loss 
in the veteran's right ear, the Board is remanding the claim 
for the RO to consider the veteran's evaluation for bilateral 
hearing loss.  A de novo review of the veteran's claim of an 
initial compensable rating for bilateral hearing loss should 
be performed by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Further, the RO should obtain any current 
treatment records.

Based on the foregoing, the Board is remanding this case for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hearing loss.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim for an 
initial compensable evaluation for 
bilateral hearing loss.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

